COURT OF APPEALS
                          SECOND DISTRICT OF TEXAS
                                      FORT WORTH

                                NO. 02-17-00380-CV


IN THE INTEREST OF M.A., A CHILD
                                        ------------

            FROM THE 158TH DISTRICT COURT OF DENTON COUNTY
                       TRIAL COURT NO. 15-02792-158

                                       ------------

                MEMORANDUM OPINION1 AND JUDGMENT
                                       ------------

      We have considered appellant's “Petitioner’s and Appellant’s Motion to

Withdraw Appeal.” It is the court’s opinion that the motion should be granted;

therefore, we dismiss the appeal. See Tex. R. App. P. 42.1(a)(1), 43.2(f).

      Costs of the appeal shall be paid by appellant, for which let execution

issue. See Tex. R. App. P. 42.1(d).

                                                       PER CURIAM

PANEL: SUDDERTH, C.J.; WALKER and MEIER, JJ.

DELIVERED: February 1, 2018
      1
          See Tex. R. App. P. 47.4.